 In the Matter Of YOUNGSTOWN SHEET AND TUBE COMPANY, EMPLOYERandFOREMAN'S ASSOCIATION OF AMERICA (CHAPTER 39), PETI-TIONERCases Nos. 13-RD125 and 1,3-R-3106.-Decided October ', 1946Pope and Ballard,byMessrs. Charles R. KaufmanandJohn H.Thomson;andMessrs. R. S. Poister, H. S. Spoerer, J. R. Bohne,andCarl Christopherson,of Chicago, Ill., for the Employer.Mr.W. Allen Nelson,ofDetroit,Mich., andMessrs. Joseph G.SmithandFred L. Williams,of Gary, Ind., andMr. J. E. Ellinwood,of Chicago, Ill., for the Petitioner.Mr. John J. Brownlee,of Pittsburgh, Pa.,Mr. Cecil Clifton,of EastChicago, Ind., andMr. Lester Thornton,of Indiana Harbor, Ind., forthe Steelworkers.Mr. William J. Harrigan,of Hammond, Ind., for the Bricklayers.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, hearing in these consolidatedcases was held at Chicago, Illinois, and East Chicago,Indiana, betweenMarch 25 and May 20, 1946, before Leon A. Rosell, hearing officer.During the course of the hearing, and in its brief, the Employermoved that the petitions be dismissed.For reasons which appearbelow, the motion is denied.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the consolidatedcases, the National LaborRelations Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERYoungstown Sheet and Tube Company, an Ohio corporation, isengaged inmanufacturing,processing,selling, and distributing iron,steel, and other metal products.It operates plants in Ohio, Pennsyl-vania, Indiana, Illinois, and other States.It owns and operates coal,iron, and zinc mines at various points throughout the United States.Its plants at East Chicago, Indiana, and South Chicago, Illinois,together comprising the Chicago District of the Employer's extensiveoperations,and commonly known as the Indiana Harbor Works and71 N. L. R B, No. 26.219 220DECISIONSOF NATIONALLABOR RELATIONS BOARDthe South Chicago Works, respectively, are the only plants operatedby the Employer directly involved in this proceeding.During 1945, the Employer purchased for its Indiana Harbor Worksmaterials valued in excess of $1,000,000, of which more than 50 percentwas received from points outside Indiana.During the same periodit sold products finished at the plant, valued in excess of $1,000,000,more than 50 percent of which was shipped to points outside Indiana.During 1945, the Employer purchased for its South Chicago Worksmaterials valued in excess of $1,000,000, of which more than 50 percentwas received from points outside Illinois.During the same period, itsold products finished at the plant valued in excess of $1,000,000, ofwhich more than 50 percent was shipped to points outside Illinois.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming torepresent employees of the Employer.United Steelworkers of America, herein called the Steelworkers, isa labor organization affiliated with the Congress of Industrial Organ-izations.The Steelworkers intervenes in these proceedings on behalfof its three local unions, namely, Local 1011, Local 3127, and Local2775, which are respectively recognized by the Employer as the ex-clusive bargaining representatives of production and maintenanceemployees, clerical employees, and plant-protection employees in theEmployer's Chicago District.Bricklayers, Masons, and Plasterers' International Union of Amer-ica, herein called the Bricklayers, is a labor organization affiliatedwith the American Federation of Labor, claiming to represent em-ployees of the Employer.Local No. 21 of Illinois and Local No. 6of Indiana, chartered by the Bricklayers, are presently recognized bythe Employer as `exclusive bargaining representatives of masons em-ployed in the Chicago District.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner or any other labororganization as the exclusive bargaining representative of foremenin the Chicago District, contending (1) that such foremen are not"employees" within the meaning of Section 2 (3) of the Act and (2)that such foremen, if employees, cannot consistently comprise unitsappropriate for bargaining with their Employer.We find no meritin these contentions.''Matter ofAmerican Maize-Products Company,69 N. L R. B 66,and cases cited therein ;N L R B. v.Packard Motor-Car Company,decided August11, 1946,157 F. (2d) 80(C C A. 6). YOUNGSTOWN SHEET AND TUBE COMPANY221A statement of interest on the part of the Petitioner, prepared bythe hearing officer after the close of the hearing and by stipulationof the interested parties made part of the official record herein, in-dicates that the Petitioner represents a substantial interest amongemployees in its proposed bargaining unlt.2We find that questions affecting commerce have arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and, Section 2 (6) and (7) of the Act.'IV. TI-IE APPROPRIATE UNITS; THE DETERMINATION OF REPRESENTATIVESThe Petitioner contends that foremen at the Employer's IndianaHarbor Works and South Chicago Works, including general foremen,assistant general foremen, foremen, turn foremen, assistant foremen,and employees of comparable status by whatever name their job cate-gories may be known, who supervise the work of clerical employees,plant-protection employees, masons, and production and maintenanceemployees, in the several production and general services depart-ments, excluding employees in the employment, safety, general engi-neering, construction engineering, industrial relations, and indus-trial engineering departments, constitute a single bargaining unit.32The hearing officer reports that the Petitioner submitted cards as followsDescription of groupNumber ofemployeeslisted onpay rollNumber ofcards bearingname of em-ployee on payroll"Managerial"*supervisorsof productionand maintenance em-ployeesIndiana Harbor Works--------------------------------------283199South Chicago Woiks -------------------------------------4024"Nonnianagerial"* supervisors of productionand maintenanceemployeesIndiana Harbor Works---------------------------------------9053South Chicago Works--------------------------------------159Mason foremenIndiana harbor Works----------------------------------------5South Chicago Works----------------------------------------1Property protection supervisorsIndiana Harbor Works--------------------- ------------------1010,South Chicago Works---------------------------------------43Clerical supervisorsIndianaHarbor Works---------------------------3112South Chicago Works--------------------------------------2*The terms "managerial" supervisors and "nonmanagerial" supervisors are borrowed by thehearing officer from the Employer's designations of foremen of production and maintenance employ-eesAs more fully set forth below, we do not agree that the groups so described are thus accuratelydesignatedThe Petitioner filed separate petitions, seeking separate units for plant-protection andother supervisory personnel of foremen gradeAt the heaung and in its brief the Peti-tioner by amendment sought to include all such employees in it single unitConceding,however, that the determination of the appropriate unit or units for employees describedin its amended petition and clearly identified at the hearing lies with the Board. the Peti-may appear to the Board proper.The Employer contends that the petition, as amended, should be dismissed on the groundthat the composite unit alleged therein as appropriate is not appropriate for bargainingpurposesAlthough we reject the contention of the Petitioner that its proposed amendedunit is appropriate, we will not dismiss the petition in view of the Petitioner's alternate 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Bricklayers contends that masonforemen,as craft foremen,should not be grouped with other foremen at the plants, but shouldconstitute a separate craft bargaining unit.4The Employer, subjectto its position briefly noted in Section III, above, contends (1) thatforemen of clerical employees, comparable supervisors of plant-pro-tection employees, mason foremen, and foremen of production andmaintenance employees, respectively, constitute separate appropriatebargaining units; and (2) that, within the broad grouping of pro-duction and maintenance foremen, employees whom it characterizedas "managerial" or "bona fide" foremen and others whom it char-acterizes as "non-managerial" or low level foremen should be groupedin separate units.The Indiana Harbor Works and the South Chicago Works constitutethe Chicago District of the Employer's extensive operations.TheIndiana Harbor Works is an integrated steel plant, manufacturingcoke and its by-products, pig iron and steel ingots by open hearthand Bessemer processes.The ingots are further converted into mer-chant bar, structural shapes, tie plate, pipes, hot and cold rolled sheets,and tin plate.The plant operations comprise approximately ]0 majorproduction departments, concerned with the manufacture and process-ing of iron and steel and products thereof, and 23 service departmentsrendering various kinds of assistance to the production departments,without, however, direct participation in the manufacturing processes.-These service departments, among which are the electrical, mechanical,shop maintenance, power, plant-protection, and inspection depart-ments,are to some extent autonomous and mutually independent de-partments within the plant organization.The entire plant coversapproximately 550 acres in the city of East Chicago, Indiana, alsoknown as Indiana Harbor, and its employees number approximately7,000.The South Chicago Works, the smaller of the two plants, is locatedat Chicago, Illinois, approximately 7 miles from the Indiana HarborWorks.The plant consists of a coke and byproducts plant and 3 blastfurnaces, which produce pig iron, approximately one-half of whichis sold as merchant iron and the remainder of which is transported tothe Indiana Harbor Works for further processing. The plant includes2 production departments and 8 service departments, some of whichare under the direct jurisdiction of the service departments at theIndiana Harbor Works and some of which are combination depart-position set forth aboveplatter of Bethlehem-Ilisghain.Shipyard,Inc,60 IN L R B.1075"The steelworkers,by intervening in these proceedings,does not affirmatively seek theestablishmcut of any bargaining unit of employeesOn behalf of those lochl unions whichreopecti%ely represent the non-supervisory,plant-protection,clerical,and production andma lntenance employees,it challenges, as hereinafter more particularly appears, the unitplacement of certain categories of employees in units for foremen, contending that eni-plovees in the disputed categories are more appropriately placed in units of non-supervisoryworkers YOUNGSTOWN SHEET AND TUBE COMPANY223ments.This entire plant covers approximately 190 acres, and itsemployees number approximately 650.These two plants, which comprise the Chicago District of the Em-ployer's operations, are under the over-all supervision of its ChicagoDistrict Manager.Three general superintendents of production assisthim, two of whom are assigned to the Indiana Harbor Works and oneto the South Chicago Works.sUnder these general superintendentsand their assistant general superintendents, are the various produc-tion departments of the plant, headed by their several departmentsuperintendents and assistant department superintendents.Directlyunder the Chicago District Manager, without the intervention of gen-eral superintendents whom the closer coordination of the productiondepartments requires, are the superintendents of the several generalservice departments, with, in many instances, their assistant depart-ment superintendents.Below these production and maintenance de-pertinent superintendents and their assistant superintendents, butabove the rank and file employees now included within several bar-gainmg units previously found appropriate by the Board, are theforemen of various grades and various titles, whom the Petitionerwould include in a single unit.The general foremen, assistant general foremen, foremen, turn fore-men, and assistant foremen, who for the most part comprise the pro-posed unit and whom the Employer characterizes as "managerial"or "bona fide" supervisors, differ somewhat in the responsibilities,duties, and authorities assigned to them.To some extent, these dif-ferences are inherent in the nature of the work performed in theseveral departments, the hazards of employment, the nature and costof the equipment entrusted to their care, the location of the depart-ments in' the plants and the distance between the location where workis to be performed and the office of the supervisor above in line.Fore-inen of all grades are responsible for the proper use, maintenance, andrepair of machinery and equipment in their department sectors, muchof which is costly to install and injury to which involves not onlyexpensive repair, but the curtailment of production operations de-pendent upon it.The flow of production and the work of normalmaintenance and repair of equipment requires the most careful sched-uling to avoid emergency operations.Some foremen, from a break-down of over-all department production schedules supplied to them,schedule the detailed work to be clone in their respective departments6The Indiana Harbor works is divided into two distinct productiondivisionsthe SteelPlant Division and the Strip and Tin Plate Division,and a general superintendent ofproduction is in charge of each divisionwe do not agree that the foremen so characterized by the Employer are managerialemployees in that they are policy-making individualswithin theEnmployer'sorganizationalstructureWe have fully considered all the contentions of the Employer respecting thestatus of foremen, as such status has bearing upon the various issues raised in thisproceeding7177 34-47-vol 711 G 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDeither during the course of the full working day or during their turns.Others follow, more or less closely, schedules drafted for their use byplanning supervisors.All foremen whom the Employer considers"bona fide" foremen may deviate from, or modify to some extent, thetentative working schedules as the actual performance of the workby employees on equipment in their departments may require.Fore-men of all grades, on the basis of their varying skills and workingexperience, may recommend changes in production methods and inthe care of equipment and purchase of equipment. Such recommenda-tions as appear to have merit are considered and investigated andare sometimes adopted by department heads above them who decidesuch matters.Foremen supervise the activities of rank and file workers, bothdirectly and/or through subordinate supervisory personnel of morelimited jurisdiction under them.Foremen of all grades are responsi-ble for the understanding of job techniques and duties of all em-ployees under their charge, although they customarily delegate thenecessary instructions of rank and file workers to lower ranking super-visors or tD rank and file workers especially adapted to such work.Foremen assign work to employees under their charge. It is gener-ally customary throughout the plants, when absences occur in a de-partment and additional employees are needed to maintain a workingforce, to make temporary promotions among employees in the mnne-diate department and to borrow less skilled workers from other de-partments as may be necessary.Thus, foremen shift men about fromjob to job, as absences among their workers may require, make tem-porary promotions within the ranks of employees under them, andborrow, or request their supervisors to borrow, additional employeesfrom other departments to maintain a sufficient working force.Foremen execute the safety programs instituted by the safety de-partment, one of the general service departments,' attending regularsafety meetings to receive necessary instructions from their superin-tendents, and holding regular safety meetings among employees intheir charges to impart to the latter what they have learned.TheEmployer's safety program necessarily rests upon its foremen's under-standing of the safety program, their dissemination of information onsafety matters, and their enforcement of safety rules set up by theEmployer.While foremen do not hire new employees, they frequently inter-view, with higher supervisors in their departments, and recommendfor hire in their immediate departments, employees who have passed-1Emploveee in the safety depa_tmont responsible for the safety program are excludedfi om the proposed unit YOUNGSTOWN SHEET AND TUBE COMPANY225the preliminary screening test of the employment office and who desireto qualify for skilled jobs.sAs the supervisory employees working in direct contact with rankand file workers, foremen are authorized to discipline employees forordinary infraction of rules, insubordination, fighting, etc., by appro-priate reprimand or lay-off, determining somewhat within their dis-cretion, but chiefly by custom in such instances,° the treatment whichthe particular offense warrants.All foremen participate in the griev-ance procedure to the extent of discussing grievances with rank andfile employees.Most grievances are thus settled, and are never reducedto writing for the more formal grievance processing provided in thecontract between the Employer and the bargaining representatives ofits rank and file workersl° Certain foremen in the various categoriesand grades in the several departments are authorized to accept anddeal with written grievances in the first step of the grievance procedureprovided for in the Employer's contract with the Steelworkers.Asimmediate supervisors of employees concerned, foremen are necessar-ily consulted by their superiors in the later steps in the grievanceprocessing.To assist foremen in dealing with the questions and griev-ances respecting the working conditions of employees directly underthem, some general information concerning over-all schedules, laborproblems, and contract interpretation, given by the district managerand his general superintendents directly to superintends of the variousdepartments, is relayed by the latter to foremen.While the Petitioner and the Employer generally agree that fore-men of various grades and work jurisdiction within the several pro-duction and maintenance departments share common work interestswhich outweigh in respect to unit considerations the differences inrank among them due to the hierarchy of supervisory authorityamong foremen of different grades within such departments, and weagree with their conclusions in this instance, they disagree, as notedabove, with respect to the unit grouping of the supervisors concerned.The Petitioner urges a single unit for foremen of production, main-8Laborers are generally not interviewed by any production department personnelTheyai e supplied as unskilled laborers upon request of foremen, to the several departments, asneed for them may be determined9Certain forms of discipline are customary or traditional in the plant for the not un-common infractions of rules.Foremen apply the usual forms of discipline, depending uponthe circumstances present in the individual but common casesForemen of all classes areexpected to consult with supervisors of higher grades when unusual situations of any kindrequire decisionAll disciplinaryaction issubject to review through appeal procedure ifit appears unduly harsh or otherwise unmerited30The contract covering the production-maintenance unit provides for specific proceduralsteps in processing the grievances of production and maintenance employeesAt the timeof the hearing, a contract for clerical employees was being negotiated, but was not yetcompletedA comparablegrievance machinerywas plannedfor processingthe grievancesof clericalworkers 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDtenance, plant-protection, and clerical workers. The Employer urgesthat units for foremen should generally follow the pattern of bar-gaining established for non-supervisory employees. The Bricklayersurges (1) that mason foremen be excluded from the broad foremen'sunit proposed by the Petitioner, or (2) that a separate unit be set upfor mason foremen.Without taking any position with respect to theunit or units appropriate for foremen characterized as "turn," fore-men and foremen above the rank of turn foremen, the Steelworkerscontends that employees falling below the rank of turn foremen areproperly gang leaders, or pushers, lacking any substantial supervisoryauthority, that these employees should be excluded from units forsupervisory employees, and that they are to be deemed included withinthe already established production-maintenance or clerical units fornon-supervisory employees.11We have frequently approved the setting up of units for foremenaccording to the unit patterns already established among the rankand file workers whom such foremen direct and supervise. The fol-lowing units have been established among employees at the plants :1.The production-maintenance unit.On September 23, 1941,pursuant to a stipulation for certification upon pay-roll check, theBoard certified the Steel Workers Organizing Committee, the pred-ecessor of the United Steelworkers of America, the intervenor hereincalled the Steelworkers, as the exclusive representative of productionand maintenance employees in the Youngstown and Chicago Dis-tricts of the Employer's operations.12Employees covered by thecertification thus included not only production and maintenanceworkers at the Indiana Harbor Works and the South Chicago Works,but also production and maintenance workers at the Brier Hill,Struthers, Campbell, and Hubbard, Ohio, plants in the YoungstownDistrict.From the unit covered by the certification, all executives,foremen, assistant foremen, supervisors who do not work with tools.watchmen, office employees, nurses, and clerical and salaried employ-ees, and all bricklayers at the Indiana Harbor and South ChicagoWorks, were expressly excluded.2.The plant-prrotection emmployees' unit.On March 6, 1943, theBoard, having found that plant-protection employees at the Indiana11The Steelworkers assumes that mere exclusion from foremen's units automaticallypresupposes an appropriate inclusion of an employment category within the general unitsiespectively found appropriate for non-supervisory production and maintenance and clericaln orkersAlthough the Employer and the Steelworkers have disagreed with respect to theunit placement of certain categories of employees in the production-maintenance and cleri-cal units, neither party to these proceedings has sought clarification, through the Board'sserirces, of their differencesThe proper scope of the production-maintenance unit or ofthe clciical unit for non-supervisory employees and the proposed placement of certain em-ployees iiithin these units is not before the Board in the instant consolidated proceedingsrespecting the unit or units appropriate for foremen12 35 N L It B 660. YOUNGSTOWN SHEET AND TUBE COMPANY227Harbor Works constituted an appropriate unit,'3 certified Local 2775of the Steelworkers as their exclusive bargaining representative.Plant-protection captains and sergeants were expressly excluded fromthe bargaining unit. So far as the record discloses, non-supervisoryplant-protection employees at the South Chicago Works have not beenorganized for bargaining purposes.3.The masons' unit.On April 30, 1943, pursuant to a stipulationfor certification upon pay-roll check, in Case No. R-5247, the Boardcertified Bricklayers, Masons, and Plasterers' International Union ofAmerica, herein called the Bricklayers, as the exclusive bargainingrepresentative of bricklayers and bricklayers' apprentices at theIndiana Harbor andSouth Chicago Works. Working foremen, fore-men, and other supervisors were expressly excluded from the unit cov-ered by the certification 144.The clerical workers unit.On March 30, 19443 the Board, findingthat non-supervisory clerical employees in the Chicago District of theEmployer's operations constituted an appropriate unit," certified LocalNo. 3127 of the Steelworkers as their exclusive bargaining representa-tive.From the unit found appropriate and covered by the certifica-tion, all supervisory employees whom the Petitioner herein seeks torepresent were excluded.The units within winch non-supervisory workers at the two plantsin the Chicago District bargain with their Employer are thus notalike in their scope or coverage.Since the instant petitions are ex-pressly limited to employees at the Indiana Harbor Works and theSouth Chicago Works, which comprise a single operating district ofthe Employer's operations, and since there is no question pendingbefore us with respect to the representation of foremen at other plantsof the Employer at this time, and for the further reasons herein setforth, we shall set up for employees of foremen grade at the IndianaHarbor Works and the South Chicago Works at least three separatebargaining units, for foremen or comparable employees who super-vise clerical employees, for comparable supervisors of plant-protectionemployees, and for foremen of production and maintenance employees.Clerical supervisorsClerical supervisors within the unit proposed by the Petitionerbear various job titles, comparable in their various grades in the fieldof clerical supervision to foremen of similar grades in the field ofproduction and maintenance work.The majority of the supervisors,in what we may, for convenience, term the "foremen" classes of clerical13 47 N L It B 39111The Decisionand Certification of Representativesin Case No R-5427 isunpublished15 54N L R. B 1393. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervision, to distinguish them from supervisors comparable to super-intendents and assistant superintendents in their several departments,direct only employees included in the non-supervisory clerical unit,recently found appropriate by the Board 1°Other clerical super-visors, however, include under their supervision, directly or throughsubordinate personnel, not only employees in this clerical unit, but alsoemployees included in the production-maintenance unit and coveredby the contract for such employees at the plants17 Supervisors of boththese classes are notable in two of the departments covered by the peti-tion : (1) the accounting department, and (2) the production-shippingdepartment.The accounting department at the plants herein concerned functionsunder a superintendent, called the works manager, as an implementof the Comptroller's office in the Employer's general offices at Youngs-town.It is primarily a department where records are made andprocessed.The great majority of non-supervisory employees withinthe department are exclusively clerical workers.However, certainchief clerks,'' supervising only office clerical employees, are subordinateto general chief clerks, under whom are other chief clerks of compa-rable authority who supervise employees in both the clerical and theproduction-maintenance units.19Thus, clerical workers, who fallwithin the clerical unit, and weighers'20 who fall within the produc-tion-maintenance unit, are supervised by one chief clerk, while anotherchief clerk of equal grade under the same immediate supervision of thesame general chief clerk in the same department supervises only em-ployees falling within the clerical unit.The foreman of thestationery-messengers in the accounting department, who has the rela-tive status of general chief clerk in the same department, supervisesone employee in the clerical unit and one truck driver and five or sixmessengers.21The divergent supervision of such subdepartment headsin the accounting department speaks for the contention of Petitioner"'See footnote 15,supra17 See footnote 12,supra18These employees are listed on Appendix A1IThese employees are listed on Appendix Bs°Weighers at the plant were-not expressly included in the production-maintenance unitagreed upon by the parties and found appropriate by the Board for the purposes of a consentpay-roll checkWeighers were, however, by construction of the parties, deemed includedin the production-maintenance unit and have been covered by the bargaining contractsnegotiated on behalf of production and maintenance employeesWhere theunit placementof weighersis in issuebefore the Board, we have frequently specifically excluded weighersfrom production-maintenance unitsMatter of St Je'eph Lead Company.41 N L R B256Matter of Armour and Company,56 N L ii B 88621We have no unit policy which impels us to place truck driversand messengers in aproduction-maintenanceunitEmployees in these categories at the plants herein con-cerned, not specificallyin issue,were deemed by the consent of the parties within theiragreed unit.We have,on occasion,specifically excluded truck drivers from production-maintenance units.Matter of Sam Boorstein,et at,64 N.L. R B. 645.We havespecifi-cally includedmessengers in clerical units.Matter ofAcweltone Corporation,61 N L. R B850 YOUNGSTOWN SHEET AND TUBE COMPANY229that supervisors of clerical employees should be included in a singleunit with supervisors of production and maintenance employees.Wehave, however, established a policy of separation of foremen alongthe broad outlines of units of non-supervisory employees.Since, asurged by the Employer, the accounting department is a markedlyclerical function of the Employer's operations, and all supervisorstherein have a strong common interest within their department, andall employees within a department have common ties, we are persuadedthat all supervisors within the foreman class in this department shouldbe grouped in the same clerical unit; notwithstanding the divergentunit placement of non-supervisory employees within their charge.The production-shipping department, on the other hand, a depart-ment functioning under the Chicago District Manager, handles notonly the scheduling of orders for products, which is a clerical func-tion, but also the actual shipping of such products, including thepacking and loading of them to warehouses and to customers, andthe making of bills of lading and other records incidental thereto.Under the department superintendent are two assistants, comparableto assistant department superintendents, (1) the chief shipper and(2) the chief schedule clerk.The majority of the supervisory posi-tions of the foreman class reporting directly to these two heads involveonly supervision of employees who fall within the clerical unit.22Some supervisory clerks, however, reporting to the same departmentheads, direct and supervise not only employees in the clerical unit,but also employees in the production-maintenance unit.23Their pri-'mary function, however, is the planning, scheduling, and checking ofrecords incidental to shipping.Subordinate, on the other hand, tothe latter group of clerical supervisors are assistant shippers andloading foremen, whose principal activities lie in overseeing the phys-ical handling of materials and finished products.24The Employerurges that these subordinate foremen are more appropriately groupedwith foremen of production and maintenance workers rather thanwith supervisors of purely clerical workers within the prodnction-shipping department.We find that the suggested grouping is reason-able, and we will place these foremen in the unit for foremen of pro-duction and maintenance employees.25The status of several employees with respect to the proposed unitfor clerical supervisors is in issue.Scale Inspector-Thescale inspector, a skilled machinist, has super-vision of the scales in the Employer's Chicago District, of which thereare approximately 250 at the Indiana Harbor Works and 50 at theSouth Chicago Works, variously placed in the several departments22These employees are listed on Appendix C23These employees are listed on Appendix Du These employees are listed on Appendix E25Matter of Kaiser Cargo, Inc, F'leetsinngs Division,67 N. L R. B 1027. 230DECISIONSOF NATIONALLABOR RELATIONS BOARDof the plants where they are used.The scale inspector inspects thescales and keeps records upon their condition.26He does no manualwork.He determines what work must be done on the scales, and it isdone in the machine shop.Necessary parts are ordered through theforeman of the department in which the scale is placed.Approxi-mately 6 employees are regularly assigned to work on scales, 4 at theIndiana Harbor Works, and 2, on t part-time basis, at the SouthChicagoWorks.These employees are variously classified as ma-0 chinists, machinist's helpers, and maintenance men and are includedin the production and maintenance unit of non-supervisory employees,from which the scale inspector is expressly excluded.The men whoregularly work on scales report to their foreman and are daily assigned,with as many more men as may be necessary, to do the work on thescales designated by the scale inspector.Based upon his observa-tion of the work they do on scales, the scale inspector may recommenda helper for promotion.Recommendations are not required of him.He may request the transfer of any man assigned to work on scaleswho does not appear to him adapted to the work and request thatanother be substituted for such helper.The scale inspector adminis-ters no discipline and signs no time cards.The men working underhim on scales remain responsible to their foremen.The Employer contends that the scale inspector functions as aspecialist on scale equipment and as staff assistant to the works mana-ger, the head of the accounting department to whom he is directlyresponsible, and that the scale inspector does not function as a fore-man in charge of subordinate employees with the requisites and dutiesof foremen.Himself a specialist, the scale inspector is not subject toany close supervision.Since it appears that all maintenance em-ployees assigned to work upon scales remain under the control of theirrespective foremen, and that the Employer has not given the scaleinspector any substantial authority over them, we find that the scaleinspector is not a supervisory employee within our definition of theterm.We will exclude him from the units found appropriate forsupervisors.27Schedule cleric (merchant mill)-Theschedule clerk (merchantmill), under the merchant mill chief schedule clerk, who is in chargeof the office, sets up the production schedule, planning the sequenceof orders to be filled in the mill, taking into account the various finish-ing processes and conditioning capacities and promises to customersfor delivery of products.He goes into the mill for necessary infor-mation regarding the work.Otherwise he works in the office, sub-26Although the scales are periodically tested by an outside concern, the Employer relieson the scale inspector to keep its scales accurate and in working orderHe has authoiityto order scales out of use27Dlattei of Columbia Steel Company,67 N L R B 529 YOUNGSTOWN SHEET AND TUBE COMPANY231matting his schedules to his superior, by whom they are changed ormodified to suit conditions as they may thereafter arise.There are,in the same office with the schedule clerk (merchant mill), a ,generalmachine operator, a messenger, and a clerk, with whom he has fre-quent contacts.They perform some clerical work for which he isresponsible.He has authority to call to their attention any errors inthe work.He does not discipline them or discuss grievances withthem except in the absence of his superior. In the infrequent absenceof his superior, however, by reason of vacation or other circumstance,the schedule clerk (merchant mill), is in charge of the office.We arenot persuaded that the schedule clerk (merchant mill) is a supervisoryemployee under our definition of the term.We find that he is a staffassistant to the merchant mill chief schedule clerk, and we shall excludehire from the bargaining unit for supervisors of clerical employees.Provider (hot strip mill)-Theprovider (hot strip mill), underthe immediate supervision of the hot strip mill chief schedule clerk(19-A),* works on the day shift, subject to call, with order clerks,schedule writers, and other providers to see that the amount of workscheduled for the mill is duly rolled.There are approximately 10employees in the office. The provider, hot strip mill, sometimes signstime cards and signs requests for stationery.He has no authorityto discipline other employees in the office.His work, like that ofthe provider (merchant mill) whom the Petitioner and Employerwould exclude does not appear to differ essentially from that of otherproviders in the department who are included in the unit of non-supervisory clerical employees.Since he does not appear to havesubstantial supervisory authority, we will exclude him from the unitfor supervisors of clerical workers.Chief clerk, maintenance department-Thechief clerk in the main-tenance department is the ranking clerical employee in the office of theassistant superintendent, of the department.Under his directionare two clerks who perform clerical work in the same office. Sevenclerks in the same department, serving as foremen's clerks, work atvarious locations in the department and directly under other super-vision.While the chief clerk sends out work to be done by theseseven department workers, he has no disciplinary authority over them.He dispatches directions with respect to new office practices and seesthat these are followed.The work of the assistant superintendent's office is general officework.The chief clerk orders clerical supplies for the entire office.The chief clerk, like superintendents' clerks generally in the plant,has access to all matters coming to the assistant superintendent's of-''The number in parenthesis after a job category designates the Employer's exhibit settingforth the job description. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDfice except matters personal to him and information regarding relativesalary ratings.Letters concerning discipline of employees in the de-partment, which are not accessible to foremen, pass through his handsand into files not accessable to foremen.In our decision respecting the appropriate unit for clerical work-ers,we excluded superintendents' clerks as confidential employees.The unit placement of these employees is not here in issue. Since thechief clerk in the maintenance department functions in somewhat thesame capacity as these confidential employees and has little super-visory authority, we will exclude the chief clerk in the maintenancedepartment from the unit of clerical supervisors.Planning supervisor-Theplanning superivsor-pipemillde-partment, the planning supervisor-hot strip mill, and the planningforeman-shops department, prepare from orders sent to them workschedules and work routine sheets for their respective departments fora 24-hour turn. In making these work schedules, they must take intoconsideration the several processes involved in completing the workto be done in their departments and route the work in proper sequence.They necessarily restrict their planning schedules to work done intheir own departments.They work in the offices of the general f ore-man of their departments in more-or-less. close touch with clericalemployees in the same offices who work with them. Their work islargely clerical in kind.These planning supervisors, like the scheduleclerk-merchant mill, discussed above, substitute for their superiorson the latter's infrequent absences, at which time they exercise theprerogatives of the higher positions.The Employer contends thatthese planning supervisors are administrative assistants rather thansupervisory employees.We agree with this contention, since it doesnot appear that, as planning supervisors, they exercise supervisoryauthority.We will exclude planning supervisors and the planningforeman from the units for foremen which we find appropriate.28Plant-Protection SupervisorsSubject to its request for a more inclusive supervisory unit, thePetitioner would include in a single bargaining unit for supervisoryplant-protection employees, captains and sergeants at the IndianaHarbor Works and South Chicago `Yorks, who hold positions com-parable to foremen among production and maintenance workers.The Employer, subject to its general contentions with respect tounits for supervisory employees, contends that plant-protection super-visors at the two plants should bargain in a unit separate from thoseof other supervisors at the plants.28Matter of Bethieheni-Soarrous Point Shipyard, Inc.65 N. L It B 284 YOUNGSTOWN SHEET AND TUBE COMPANY233At the Indiana Harbor Works, under the superintendent of thedepartment, are three captains and six sergeants who work on threeshifts, directing patrolmen at the plant.Plant-protection employeesbelow the rank of sergeant at the Indiana Harbor Works are organ-ized and presently covered by bargaining contract.At the SouthChicagoWorks, the smaller plant, there are no captains, and thesergeants work directly under the chief of the department at theirplant.These sergeants have small working forces under them andthe sergeant on the night shift is in charge at the plant for his turn.Patrolmen at the South Chicago Works are not organized.We will include captains and sergeants at the two plants of theChicago District in a bargaining unit limited to supervisors of plant-protection employees.Production and Maintenance SupervisorsAs noted above, and subject to the Employer's general contentionsrespecting units of supervisory employees, the Petitioner and theEmployer substantially agree, and we find, that foremen of rank andfile production and maintenance employees, including the severalcategories of foremen, such as general foremen, foremen, turn fore-men, assistant foremen, or other designations indicating comparableauthority, may be grouped in a single unit, despite varying responsi-bilities due to the numbers of workers and the cost of equipmentwithin their charge and the extent of paper work required of them.These foremen vary in skills and responsibilities in relatively thesame way as the highly skilled and less skilled production and main-tenance employees whose work they direct and from whose ranksthey have, to a considerable extent, been promoted to their presentsupervisory level.The unit placement, however, of certain groupsof foremen and the employment status of certain individual em-ployees are nevertheless in issue.Mason foremen.-Themason department at the Indiana HarborWorks is one of the several general services departments.Workersin this department are (1) bricklayers and their apprentices and (2)laborers or helpers, who transport materials as needed and performother work not traditionally done by members of the craft.At theSouth Chicago Works there are a small group of similar craftsmen,working under a working craft foreman, who reports to the generalmechanical foreman at the plant.While unskilled helpers and la-borers at both plants have constituted part of the broad production-maintenance unit, composed of skilled and unskilled production andmaintenance workers without regard to the particular departmentto which they may be more or less permanently assigned, bricklayersand their apprentices, as a craft group, have bargained with their 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer through the Bricklayers, their craft union.From thecraft unit so constituted, all foremen were expressly excluded.Al-though the Employer has conferred with the Bricklayers concerningthe hours and wages of these mason foremen, the Employer has neverentered into any written contract covering these craft foremen orformally recognized the Bricklayers as their exclusive bargainingrepresentative.The Bricklayers contends that mason foremen constitute a separatebargaining unit and requests that the Board certify the Bricklayers astheir exclusive bargaining representative upon the basis of certainoral testimony that all mason foremen are members of its organiza-tion, or, in the alternative, that the Board dismiss the petition hereinso far as it involves mason foremen.The Employer agrees that masonforemen properly constitute a unit separate from that of other fore-men at its plants.The Petitioner, however, claims to have some rep-resentation among mason foremen and desires to represent them aspart of its proposed foremen's unit.Under these circumstances, we will make no decision respecting thescope of the unit for mason foremen.We shall hold an election amongthem as a separate voting group to determine whether or not they de-sire to be represented by the Petitioner, or by the Bricklayers, or byneither, for bargaining purposes.Upon the results of the election,we will, in part, predicate our conclusions with respect to the desiresof the mason foremen for a collective bargaining unit.Mason foremen generally exercise the powers and authorities ofother foremen at the plants with respect to the assignment and disci-pline of workers under their charge.The mason foreman 29 at theSouth Chicago Works, who reports directly to the general mechanicalforeman at the plant, is a working foreman, with but one mason andtwo helpers under him. Since the working mason foreman is a craftforeman, and, as such, excluded from the craft unit of non-supervisoryemployees, we will include him in the voting group for mason foremen."Non-managerial foremen"-Theunit proposed by the Petitionerincludes for the most part foremen of several categories, includinggeneral foremen, assistant general foremen, foremen, turn foremen,and assistant foremen, variously paid on a salary or hourly basis withor without bonus or premium, whom the Employer characterizes as"managerial," "bona fide," or "top level foremen."Such foremen areinvested with broad authority to deal with problems involving workprocesses under their several jurisdictions and to deal with workproblems immediately pertinent thereto.The number of employeesworking under their direction or major production operations or29The job description of the mason foreman at the South Chicago works is Employ'er'sExhibit 59C. YOUNGSTOWN SHEET AND TUBE COMPANY235service functions, or both, entrusted to their respective charges mark,the relativestatusamong them.While operating under supervisionfrom higher ranking supervisors, they are qualified to plan and to makesubstantialchanges in operating schedules and techniques in workperformed under them; they stop operations where stoppageseems tothem warranted; they requisition materials and supplies withoutimmediateconsultation with their superiors ; and they discipline em-ployees for common infraction of rules and they initiate discharges.Within their respective work areas, they assign employees to specificjobs and promoteand transferor demote them, at least on a temporarybasis,ormake effective recommendations with respect to suchmatters.'eOther supervisoryforemen,whom the Employer characterizes as"non-managerial" or not "bona fide" foremen31areemployees whohave somewhatmore limited experience,technical knowledge,or lessauthority and who, the Employer alleges, are more apt to consult withtheir superiors before taking any decisiveactionboth with respect toproductionprocessesand with respect to cases of discipline concern-ing employees under them.They incline to send employees to theirimmediatesupervisors for strict discipline, if such supervisors arepresent on that turn, or, if alone in their departments on their shifts,as not infrequently occurs, they defer all but emergency action untilconsideration and decision on the case may be had by higher authority.While such foremen do not accept written grievances for processingby them-and not all foremen whom the Employer contends are toplevel foremen are necessarily authorized to deal with written griev-ances in the first step of the grievance procedure set forth in the con-tract between the Employer and the Steelworkers covering productionand maintenance employees at the plants-they do orally discuss griev-ances and, presumably, effectively dispose of many of them, since mostgrievances do not become the basis of formal written treatment whichwould be handled by other foremen in their departments.The Employer alleges that the iron worker foremen and the electro-lytic department turn foreman are typical of this class of "lower level"supervisors, and we shall therefore turn our attention particularly tothese two categories.1.Iron worker foreman-Theiron worker foreman 32 works on thesame day turn as his immediate superior, the boiler and bridge shopforeman in the shops department.33The iron worker foreman per-11Foremen whom the Employer characterizes thus as "bona fide" or"top level foremen"appear listed upon Appendix F31These foremen are listed upon Appendix GszThe job description of the iron worker foreman in the shops department is set forth inEmployer'sExhibit 52B3+The largest single group of the so-called non-managerial foremen are in the shopsdepartment. 236DECISIONS OF NATIONALLABOR RELATIONS BOARDforms no manual work.He supervises a group of 20 to 30 employees,including acetylene burners, iron workers, and others who do repairand structural work throughout the plant.The iron worker foremanis responsible for the safety, assignment, training; and supervision ofworkers under his immediate jurisdiction.He discusses with workerstheir complaints respecting their working conditions and answers theirquestions so far as he is able.He takes necessary action to correctfaulty work.He makes recommendations to his superior when itappears to him that employees under his charge merit discipline andhis recommendations are carefully considered in the making of finaldecisions respecting these matters.The iron worker foreman takes his men anywhere in the plantwhere their services may be needed.He assigns men to their jobs andshifts them about as seems to him necessary.More than one job isunder his direction in the plant at a time.Upon these jobs are leadersworking under his direction, who receive appreciably less than he inwages.The iron worker foreman has little need to make requisitionfor stores.Ile signs time cards when he is at some distance away fromthe shops' office, which is not infrequent.While the boiler and bridgeshop foreman in the shops department, his immediate superior, makesan attempt to visit the various jobs being worked upon in the plantonce each day, it is clear that the iron worker foreman is directly re-sponsible for the work done on these several jobs without any immedi-ate or close supervision from his superior.The iron worker foremanholds safety meetings for his men at which his superior is present whenpossible.As a foreman, the iron worker foreman was excluded fromthe production and maintenance unit represented by the Steelworkers.2.The electrolytic department turn foremen-Theelectrolytic de-partment foreman, a highly qualified expert in the field of tin finishing,is in general charge of the electrolytic department, a subdivision of thetin finishing department at the Indiana Harbor Works.He works onthe day turn only and normally schedules the work to be done in thedepartment during the 24-hour day. In his supervision of the workof the department, he is assisted by three turn foremen-one on each8-hour turn.The turn foremen on the afternoon and midnight shiftsare thus the ranking supervisors in their department at the plant dur-ing their turns.Each turn foreman has under his direction approxi-mately eight employees, including machine operators and their helpers,for whose safety, assignments, and training he is responsible.He su-pervises their work.He discusses grievances with them, settles somecomplaints, and refers others for final decision to the foreman of thedepartment on the day turn.The turn foreman certifies time cards;he conducts safety meetings; and he initiates action in disciplinarycases. YOUNGSTOWN SHEET AND TUBE COMPANY237Each turn foreman is responsible for the condition, the efficientcare, and economical use of all equipment on his turn.He may havereceived all his technical training at the Employer's plant.He maymake some minor adjustment on equipment, but he is not considered aworking foreman.He makes requisitions for repairs and equipmentas necessary.The turn foreman makes temporary promotions 84among his employees, as lie necessarily shifts them about to higherposts when absences and shortages in labor make such action necessary.The Employer agrees that its so-called "managerial" general fore-men, assistant general foremen, foremen, and assistant foremen, allsufficiently trained and competent to oversee the operations withintheir varying jurisdictions 15 in a single department, are bound by acommon interest which outweighs any consideration of their respectiveplaces in the supervisory hierarchy within their departments.Thedifferences between the so-called "managerial" foremen and the so-called "non-managerial" or lower level foremen are not clearly markedas an incident of the supervisory hierarchy at the plants.Where the parties disagree with respect to the combination of lowerloud higher non-policy-making supervisory employees within the sameunit, and we find that there is a clear line of demarcation between dis-tinct classes of such employees, we have seriously considered whetherthe inclusion of such groups in a single unit or in a single voting groupwill best protect their interests in bargaining with their employer. Inthe instant case, we have considered the written job descriptions offeredby the Employer, which the Petitioner in most instances concedesaccurately reflect the work of the employee considered, and the testi-mony and other evidence bearing upon such employees, and we findno clear line of demarcation which segregates these employees into twoor more groups which will better serve their respective interests thanthe single unit which the Petitioner urges.Employees grouped aslower level employees have less in common with each other thanemployees in both groups share.For this reason we reject the con-tention of the Employer respecting the unit grouping of "managerial"and "non-managerial" foremen, and we will place employees listed inAppendix F and Appendix G in the salve bargaining and voting groupand unit.11Turn foremen do not make permanentpromotionsamong production and maintenanceemployeesAbility and seniority are the factors governing promotion of production andmaintenance workers under their contract with their EmployerSeniority in the plant israted on a departmental basisTherefore, when permanent promotions are in order, allemployees in the departmentmust be consideredfor such promotions on the basis of depart-mental seniorityas well asabilityTurn foremen make recommendations with respect tothe abilityof men undertheir charge, and in this way their recommendations are a factorin determiningpermanent promotions.35As noted above, we find thatnoneof theforemen intheir several categories are man-agerial employees in the sensethat they are policy-making individuals.The Employer'spolicies are madeat its general offices at Youngstown and that these policies are common toits several plants is exemplified in our multi-plant unitfor non-supervisory production andmaintenance workerN 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties further disagree with respect to the status, and conse-quently the proper unit placement, of certain other categories ofemployees at the plants. The Petitioner would include these employeesas supervisory employees within its proposed unit.The Steelworkerscontends that these employees are non-supervisory employees andshould be excluded from the proposed unit.The Employer takesindependent positions with respect to the categories concerned.The electronic engineer-Theelectronic engineer 36 reports and isaccountable to the assistant superintendent of electrical maintenancein the tin mill.He is a consultant on power control. The operation,maintenance and repair of electronic equipment in the steel plant andin the tin mills come within his special skills.''Work done under histechnical jurisdiction is regularly performed by working forces undertheir respective foremen.He directs the work of others only in einer-gency break-downs when a maintenance crew with its foreman may beassigned to him for a short period of time.He otherwise does notschedule or assign work or supervise employees.The electronic en-gineer is consulted on the purchase of new equipment.He is respon-sible for maintaining a supply of spare parts and repair parts forelectronic and related equipment, and he may issue requisitions forsuch materials and supplies.He confers with his superior to determinemethods and procedures to be used in the plant.He attends weeklymeetings of production heads.He gives technical advice to electricalmaintenance foremen and power foremen to aid electrical repairs andminimize delays.While the Petitioner admits that the position of electronic engineeris in some aspects unique, it contends that this job category parallelsin many respects the job categories of supervisors whom the partiesagree are to be included in the unit.The Employer contends thatthe electronic engineer is not a supervisory employee.We believethat the electronic engineer is a technical advisor and that he exercisesno substantial authority over any working forces.For this reason,we shall exclude the electronic engineer from the unit of supervisors.Test engineer(senior)-There are three test engineers in the fuelengineering department at the South Chicago Works, of whom oneis the most experienced and is designated the senior test engineer.38This individual is under the general direction of the assistant fuelengineer of the Chicago District.The senior test engineer is chargedwith the economical and efficient consumption of fuel in the blast, fin'-3"The job description of the electronic engineer appears as Employer's Exhibit 14The majority of electronicequipmentis under thejurisdiction of the regular powerforeman in the turn mill, but electronic equipmentmay be installed anywhere in the plantunder the immediatecontrol of service foremen..isThe fuel engineering btaft at the South Chicago Works is relatively small because theplant has no metallurgical or rehearing furnacesThe job description of the senior testengineer appearsas Employer's Exhibit 33. YOUNGSTOWNSHEET ANDTUBE COMPANY239naces and boiler houses at the South Chicago Works, together withthe proper installation, maintenance and repair of all instruments,controls and related equipment, and he acts in an advisory capacityon problems of water treating and steam consumption.He works onthe day turn, subject to call during the night turns.He generallydirects the work of two skilled test engineers, who repair equipmentand meters in the boiler and blast furnaces of the plant.39 The seniorengineer has had no occasion to discipline either of the two test en-gineers who work with him, but he would be expected to take anynecessary action in an emergency.Otherwise any problem concerningthem would be submitted to his superior for determination.Althoughhe would be expected to recommend discipline, no action would betaken on his recommendation without a complete independent investi-gation of all circumstances.The senior test engineer is permitted tointerview and reject any applicant for a position of test engineer athis plant.The Employer contends that the senior test engineer is not a super-visory employee.Considering the distance between the two plantsin the Chicago District of the Employer's operations, we believe thatthe status of the senior test engineer is not free from doubt. Since,however, the record indicates that the fuel engineering department isnot a large department, that the problems of the fuel engineeringdepartment at the South Chicago Works are the immediate concernof the assistant fuel engineer, and since technical rather than super-visory functions appear to be delegated to the senior test engineer,we find that the senior test engineer has no appreciable supervisoryauthority 40 and we shall exclude him from the unit of supervisors.Practice man, blast furnace department, South Chicago Works-The practice man 41 is an administrative employee, serving as technicalaid to the assistant superintendent of the blast furnace.He calculatesand evaluates the materials used in the burdening of the furnace, con-ducts special tests, and interprets analyses of furnace products whilethe furnace is in operation.He has no employees under his super-vision.He observes the operations of the furnaces, and not the oper-ations of men working about the furnaces.The Employer wouldexclude the practice man from the unit for foremen.The shortage of qualified men has brought about a condition in theplant wherein one employee functions three turns per week as prac-,"These two test engineers are included in the production-maintenance unit and arecovered by the Steelworkers' contract.90The position of senior test engineer may be readily distinguished from the position ofshop foreman in the fuel engineering department at the Indiana Harbor works who servesnot only as a trained technician but as a supervisor of a working force of 20 to 25 menwhom he directs, assigns, and disciplines, exercising all of the privileges and' assuming allthe responsibilities of foreman.41The job description of the practice man is set forth on Employer's Exhibit 57717734-47-vol 7117 0240DECISIONSOF NATIONALLABOR RELATIONS BOARDtice man and three turns per week as stock house and high line fore-man.During his three turns as foreman, this employee functions asforeman with all the authority and responsibilities attached to thatwork category.The category of stock house and high line foreman isagreed by the Employer and the Petitioner to be within the produc-tion and maintenance foremen's group, and we so find. The Employer,however, has not set up a combination job category of practice man-foreman.Many employees throughout the plants, especially duringthis labor shortage period, function in two job capacities as both pro-duction and maintenance workers under foremen supervision andas foremen themselves, exercising for such limited time the responsi-bilities and privileges which are involved in the supervisory status.They receive during the time of service in such respective categoriesthe wages due to men in these respective jobs.We find that the position of practice man, blast furnace department,South Chicago Works, is a non-supervisory position, and as suchshould be excluded as an employment category from the unit for fore-men of production and maintenance workers.Straightening foreman-Thestraightening foreman is especiallyskilled in straightening and turning work.Under the general finish-ing end foreman in the merchant mill, he teaches men to operatemachines which straighten metal products made in the mill.Hedecides what machines can best be used to perform the work neededand he adjusts machines for this purpose.He orders necessary repairsmade on straightening- machines.The Employer would exclude thestraightener foreman from the supervisory unit.On receiving orders for straightening work, the department dayturn foreman assigns crews of men, more or less familiar with plantwork, to operate the straightening machines, two to four crews on theday shift, and three crews on the night turns. Trainees and all butexperienced straightening machine operators are retained on the dayshift, where they can work under the guidance of the straighteningforeman until they are able to handle their machines, once set up,without immediate help and advice. If the straightener foreman dis-covers that men assigned as trainees to straightening machines bythe turn foreman are not well suited to that work, he recommends thatthese men be shifted to other work. Tie reports insubordination ofworkers to the turn foreman, but does not recommend disciplnie. Thestraightener foreman has no clerical duties 42The turn foreman onthe day shift assigns men on straightening machines to their shifts,makes temporary promotions, and signs time slips.As a salariedemployee the straightening foreman is excluded from the production-maintenance unit.42Foremen generally have some records to keep, and the amount of paper work expectedof foremen appears to increase as they progress in the supervisory hierarchy until they areprovided with clerical assistance YOUNGSTOWN SHEET AND TUBE COMPANY241While it is clear that the straightener foreman is charged with theproper functioning of the straightening machines and that he trainsemployees to work on the machines, thereby assisting the departmentforeman, we doubt that the straightener foreman functions as a super-visory employee within our definition of the term.We will excludehim from the unit for production and maintenance foremen 43First engineer, power house-Thefirst engineer, power house, ashift operating engineer, is the ranking head of the main power houseat the Indiana Harbor Works on the first and third turns of the day.He is directly in charge of five units of turbo generators and hasunder him approximately 10 employees for whom he signs time cardsand to whom he gives instruction on safety matters.The first en-gineer is responsible to the chief engineer and the assistant chiefengineer of the power house, both of whom are on the day turn.Hisresponsibilities are comparable to the turn foreman on the boilerhouse side of the plant. In addition, he watches the machines andthe indicators and he takes machines that develop trouble off the lineand substitutes others, which the turn foreman does not 44The first engineer recommends disciplinary action to his chief whenitmay be necessary, which is very infrequent.He calls for shop as-sistance when repairs to equipment may be necessary.While senior-ity plays a considerable part in promotions within the group underhim, the first engineer makes recommendations regarding the qualityof the work done by candidates for promotions.He is hourly paid,asaremany foremen whom the parties agree are supervisoryemployees.The first engineer was not specifically excluded from coverage ofthe production-maintenance contract executed by the Steelworkersand their Employer.He profited, as did all hourly paid employeesat the plant, by the increase in hourly rates negotiated by the Steel-workers for hourly paid production and maintenance employeeswithin its unit.The Steelworkers contends that the first engineer isa maintenance employee and properly included within its unit.TheEmployer in its brief agrees with this contention.The Petitionerpoints out the characteristics of the work of the first engineer thattends to mark his supervisory status.We believe that the firstengineer, power house, is a supervisory employee under our definitionof the term, and we will include employees in this category withinthe unit for production and maintenance foremen.Blower, Bessemer department-Thesteel blower in the Bessemerdepartment is the ranking man among approximately 20 employeestinder a turn foreman.He spends his working time in a pulpitmanipulating controls, except for about an hour between heats.From13Matter of Libby-Owens-FordGlassCompany,65 N L R B 43411This work varies from day to day It may occupy 1 or 2 hours per clay.0 242DECISIONSOF NATIONALLABOR RELATIONS BOARDorders received, he determines the amount of steel to be poured inthe scheduled molds and the amount of scrap to be placed in the con-verter.He determines how many laboratory tests should be madeduring the course of manufacture.He has a position where he canobserve the entire department.He calls the foreman in charge by awhistle if he wishes to attract his attention.The blower is particu-larly charged with noting the relative positions of men on the floorso that they will not be injured by carelessness of any employees.The blower is an hourly paid, highly skilled employee.He doesnot assign work or sign time cards or discuss complaints with othersin his department. The turn foreman on duty handles all such matters.The Employer would exclude the blower from the unit for foremen.We find that the blower, Bessemer department, is a skilled productionoperator and a key man in his department and that he is not a super-visory employee under our definition of the term.We shall excludethe blower from the unit of production and maintenance foremen.Head roll turner, bar mill rollshop-The 14" and 18" bar millforeman has two roll shops under his direction, for which he schedulesall work on all turns.The bar mill roll shop, a little more than athousand feet from the other shop, is placed under the immediatecharge of a head roll turner.The foreman usually visits this shop, atleast for a few minutes, once during the day.The head roll turner in the bar mill roll shop assigns work to theseven or eight employees in his shop, signs time cards and conductssafety meetings for them.He trains employees for reconditioningwork.He does not discuss major grievances with them.He makesrecommendations for promotion and his recommendations have beenfollowed.The head roll turner does not attend safety meetings held by fore-men in his department, but he receives copies of minutes of the CentralSafety Committee meetings.He turns in a foreman's daily report.His office is in a lean-to, adjacent to his shop, where he maintains rollcards showing the diameters and life expectancy of rolls, and hekeeps a record of the work done in his department. Foremen usuallymaintain such records.The head roll turner requisitions store sup-plies.His requests for repairs to machinery, however, are checkedand signed by the superintendent or the assistant superintendent ofthe department. In this respect the foreman of the department hasno greater authority than the head roll turner.The foreman is asalaried employee.The head roll turner, hourly paid, receives appre-ciably more than employees working under him. Some foremen arehourly paid.The Employer and the Steelworkers contend that the head rollturner is not a supervisory employee.While the status of the category YOUNGSTOWN SHEET AND TUBE COOMPANY243of head roll turner, bar mill roll shop, is not entirely free from doubt,we believe and find that the head roll turner, bar mill roll shop, exer-cises supervisory functions within our definition of the term, and wewill include him in the unit for production and maintenance foremen.Roller, blooming mill-Theroller of the blooming mill (there arefour employees in this category) operates the blooming mill by con-trols, using his hands and feet.He is a production worker.Onehelper, a manipulator, works with the roller, operating the side guardsand doing the turning of the steel and the spotting of the ingot fromthe passes in the rolls.Both these employees work in the pulpit andhandle all rolling in the mill. If the controls on the machine are notworking properly, the roller may shut the machine down until em-ployees from the electrical department or the mechanical departmentremedy what is wrong.Approximately once in 3 weeks, when theroller determines it necessary, the turn foreman of the departmentassigns to the roller a small crew to change the rolls, a machinemaintenance function.This crew and the roller and the manipulatorare under the direction of the turn foreman, who handles all discipline,signs all time cards, and otherwise is in charge of the departmentfor his turn.The contract between the Employer and the Steelworkers coveringproduction and maintenance employees excluded all salaried em-ployees.The roller, a salaried employee, is excluded from the unitcovered by the contract.The Employer and the Steelworkers agreethat the roller is not a supervisory employee. Since it appears thatthe roller in the blooming mill is not a supervisory employee withinour definition of the term, we shall exclude employees in this categoryIrom the unit for production and maintenance foremen.Assistant store keeper, refrigerant maintenance-Thisassistantstore keeper is an expert refrigerant mechanic who maintains and re-pairs refrigerant equipment at the Indiana Harbor Works and theSouth Chicago Works 45 This employee reports to and is accountableto the superintendent of fire protection and buildings.While he doesnot have a regular force of employees working with him, he has au-thority to call upon the various shop foremen for maintenance em-ployees to work upon equipment, but employees so borrowed remainresponsible to the department foreman from whom they are taken,and over these men the assistant store keeper has a very limited au-thority.The assistant store keeper has authority to issue store requisi-tions for material and supplies.He is responsible for maintainingspare parts and supplies for the repair of refrigerant equipment, andhe is consulted on purchases or changes in such equipment at the plants.'aThe job description of assistant store keeper, refrigerant maintenance, is set forth onEmployer's Exhibit 30-A. 244DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDThis employee, as a salaried employee, is excluded from the productionand maintenance unit. The Employer contends that he is not a super-visory employee.Since it does not appear that the assistant storekeeper, refrigerantmaintenance, exercises supervisory authoritywithin our definition of the word, we will exclude him from the unitfor production and maintenance foremen.The stock and salvage man, hot strip finishing-Thestock and sal-vage man reports to, and is accountable to, the assistant general fore-man in the hot strip finishing department.He handles all the sec-ondary product coming from the hot strip finishing department. Theproper sorting of material into seconds for sale or scrap for rawproduct is his primary responsibility.He directs and is responsiblefor the correct use and maintenance of banding tools and materialhandling equipment.The four to six salvage helpers working withthem do physical work. They aie all of the same labor class and anypromotion that they may expect in the plant does not lie in this salvagesector.The stock and salvage man does not discipline employees, con-duct safety meetings, certify time cards, or recommend for promotion.The stock and salvage man works with his hands with his workingforce.He has not been deemed included in the Steelworkers' produc-tion and maintenance unit, although he is paid at an hourly rate'6The Employer contends that he has no supervisory authority. Sinceit does not appear that the stock and salvage man has any substantialsupervisory authority within our definition of the term, we will excludehim from the unit for production and maintenance foremen.Assistant labor foreman, steel plant; assistant track foreman, steelplant; assistant foreman, tin plant-Theassistant labor foreman, steelplant" (there are normally four employees in this category on each8-hour day turn and at least one on each of the two 8-hour night turns)works in the steel plant, including the yards, tracks, sewers, stockingmaterials, and operating departments, for the purposes of handlinglabor functions, such as cleaning, repairing, and reclaiming.Witha small force of laborers, the number being determined by the natureof the job, assistant labor foremen in the steel plant supervise the workof common labor at any point in the steel plant where they may be as-signed by the labor foreman of the steel plant. The assistant laborforemen do no manual work. They are responsible for the safety, theassignment, and the training, as may be necessary, of workers on theparticular job which is assigned to them.They do not discuss any40The stock and salvage man was listed on the exclusion list drawn up by the Employerand the Steelworkers in executing and interpreting the provisions of its first contract.The reason for the exclusion is not clear, on the basis of his work and limited jurisdictionover a gang of laborers in salvage work in which lie himself physically participates47The job description of the assistant labor foreman is set forth on Employer's Exhibit 55.The job descriptions setting forth the work of the assistant track foreman,steel plant,and the assistant foreman, tin plant, appear respectively on Employer'sExhibits 55-Aand 55-B. YOUNGSTOWN SHEET AND TUBE COMPANY245major complaints with the workers that may be assigned to them forthe particular job, but refer such complaints to the labor foreman.They recommend disciplinary action.They recommend to their laborforeman employees assigned to them for promotion, transfer, or term-ination of employment.They are held responsible for any equipmentof the labor department which they may need to use on the job as-signed to them for performing that specific work. The Employer con-tends that these assistant labor foremen are group leaders, rather thanforemen.They have under their supervision changing crews of work-men and for this reason it appears that their recommendations arenecessarily limited to the performance of work on particular jobs andthis would tend to minimize the importance of their individual recom-mendations.Since, however, these assistant labor foremen do nomanual labor and work anywhere in the steel plant, which may beat a considerable distance from the labor foreman who assigns theirwork, we believe that the assistant labor foremen, steel plant, areproperly included within the unit for production and maintenanceforemen at the plants.The assistant track foreman in the steel plant and the assistant fore-man in the tin plant hold comparable positions in the labor depart-ment.One employee serves in each of these two job categories on theday turn.The assistant track foreman in the steel plant, is dispatchedwith his crew to any place in the entiresteelplant yard for work ontracks forthe purpose of their maintenance or for the purpose of newconstruction.The assistant foreman in the tin mill similarly maybe assigned to any point in the tin mill for work on the yards, tracks,and sewers,and in operating departments.We will include the as-sistant track foreman in the steel plant and the assistantforeman inthe tin mill in the unit for production and maintenance foremen.We find that supervisors of clerical employees at the Indiana Har-bor Works and South Chicago Works of the Chicago District of theEmployer's operations, by whatever title they may be designated, whofall below the rank comparable to superintendentsand assistant su-perintendents of production and maintenance departments, includingall supervisors in the accounting department who superviseclericaland production-maintenance workers and all supervisors in the pro-duction-shipping department except supervisors 48 principally con-cerned withmaterial-handling workers, but excluding the scale in-spector, the schedule clerk (merchant mill), the provider (hot stripmill), planning supervisor (pipe mill), planning supervisor (hot stripmill), planning foreman (shops department), chief clerk (mechanicalmaintenancedepartment), all supervisors in the employment, safety,generalengineering, construction engineering, industrialrelations,48 These employees are listed on Appendix E 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDand industrial engineering departments, and all supervisory em-ployees of the rank of department superintendent and assistant de-partment superintendent, constitute a unit appropriate for collectivebargaining within the meaning of Section 9 (b) of the Act.We further find that all captains and sergeants in the plant pro-tection departments at the Indiana Harbor Works and South ChicagoWorks of the Chicago District of the Employer's operations, exclud-ing all supervisory employees above the rank of captain, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.The following employees constitute separate voting groups :(1)All mason foremen, including mason working foremen, em-ployed at the Indiana Harbor Works and South Chicago Works ofthe Chicago District of the Employer's operations; and(2)All general foremen, assistant general foremen, foremen, turnforemen, assistant foremen, and employees of comparable status bywhatever title they may be designated, who supervise production andmaintenance employees in the production and general services depart-ments at the Indiana Harbor Works and South Chicago Works of theChicago District of the Employer's operations, including supervisorsin the production-shipping departments principally concerned withmaterial-handling workers '49 the first engineer (power house), headroll turner (bar mill roll shop), assistant labor foremen (steel plant),assistant track foreman (steel plant), assistant foreman (tin plant),but excluding the scale inspector, planning supervisor (pipe mill),planning supervisor (hot strip mill), planning foreman (shops de-partment), electronic engineer, senior test engineer, practice man(blast furnace department, South ChicagoWorks), straighteningforeman, blower (Bessemer department), roller (blooming mill), as-sistant storekeeper (refrigerant maintenance), stock and salvage man(hot strip finishing), mason foremen and mason working foremen,supervisors in the accounting, plant protection, employment, safety,general engineering, construction engineering, industrial relations, andindustrial engineering departments, and all employees above the rankof general foremen.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Youngstown Sheet and TubeCompany, East Chicago, Indiana, separate elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, acting in"Theseemployees are listed on Appendix E. YOUNGSTOWN SHEET AND TUBE COMPANY247thismatter as agent for the National Labor Relations Board, andsubject to Sections 203'.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees ingroups designated below who were employed during the pay-roll pe-riod, immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election :1.Among clerical supervisors in the unit found appropriate in Sec-tion IV, above, to determine whether or not they desire to be repre-sented by Foreman's Association of America (Chapter 39), for thepurposes of collective bargaining;2.Among plant protection supervisors in the unit found appro-priate in Section IV, above, to determine whether or not they desireto be represented by Foreman's Association of America (Chapter 39),for the purposes of collective bargaining;3.Among mason foremen in the first voting group described inSection IV, above, to determine whether they desire to be representedby Foreman's Association of America (Chapter 39), or by Brick-layers,Masons, and Plasterer's International Union of America, forthe purposes of collective bargaining, or by neither; and4.Among other foremen in the second voting group described inSection IV, above, to determine whether or not they desire to be repre-sented by Foreman's Association of America (Chapter 39), for thepurposes of collective bargaining.MR. JAMES J. REYNOLDS, JR., took no part in the consideration ofthe above Decision and Direction of Elections.APPENDIX APosition Description''TitleEmployer's Exhibit No.Chief Clerk, Production and Costs_____________________73 L.Chief Pay-roll Clerk(Steel Plant) --------------------73 J.Chief Pay-roll Clerk, Tin Mill________________________73 K.Chief Clerk, South Chicago Works___________________74.Chief Clerk, Hot Strip Mill___________________________73 C.Chief Clerk, Tin Mill________________________________73-B.Chief Clerk, Invoice-Freight------------------------- 73-M.General Chief Clerk, Social Security and Tabulating____ 73 I. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BPosition DescriptionTitleEmployer's Exhibit No.General Chief Clerk, Strip and Tin Plate Division------- 73.AssistantGeneral Chief Clerk,Strip and Tin PlateDivision-------------------------------------------73 A.General Chief Clerk(Steel Plant) ---------------------73 D.Chief Clerk,Tube(Pipe)Mills-----------------------73 E.General Storekeeper----------------------------------73 F.Assistant General Storekeeper------------------------73 G.Tin Mill Storekeeper---------------------------------73 H.South Chicago Works Storekeeper--------------------74 A.APPENDIX CPosition DescriptionTitleEmployer's Exhibit No.Chief Billing Clerk -----------------------------------18H.Shipper, Rolling Mills---------------------------------°-18 C.Shipper,Merchant Mills------------------------------18 D.Chief Schedule Clerk, Hot Strip Mill-----------------19 A.Chief Schedule Clerk, Merchant Mill ------------------19.Shipping Clerk, Pipe Mills---------------------------19 E.APPENDIX DPositionDescriptionTitleEmployer'sExhibit No.Shipper (Hot Strip Mill) ----------------------------18.Shipper (Pipe Mill) ---------------------------------18 E.Order Clerk (Tin Mill)-----------------------------.19 B.APPENDIX EPositionDescriptionTitleEmployer's Exhibit No.Assistant Shipper, Hot Strip Mill--------------------18 A.Loading Foreman, Hot Strip Mill--------------------18 B.Loading Foreman (General), Pipe Mill---------------18 F.Loading Foreman, Pipe Mills-------------------------18 G.Shipper, Tin Mills-----------------------------------19 C.Assistant Shipper, Tin Mill ----------------------------19D. YOUNGSTOWN SHEET AND TUBE COMPANY249APPENDIX FOre DockscCBridgesTitlePosition DescriptibnSouth Chicago :Employer's Exhibit No.Dock Foreman-----------------------------------42.Turn Foreman -----------------------------------42 A.Indiana Harbor:Dock Foreman-----------------------------------41.Turn Foreman-----------------------------------41 A.By-Product Coke PlantSouth Chicago :Turn Foreman----------------------------------.46.Coal Handling Foreman--------------------------.46 D.Heater Foreman---------------------------------.46 C.Turn Battery Foreman---------------------------.46 B.By-Product & Benzol Foreman--------------------.46 A.Mechanical Foreman------------------------------46 E.Indiana Harbor :General Foreman--------------------------------S.Heater Foreman---------------------------------.8 D.General Turn Foreman---------------------------.8 A.Yard Master & Labor Foreman-------------------.8 F.Coal & Coke Handling Foreman-------------------8 B.By-Product & Benzol Foreman--------------------.8E.Battery Foreman---------------------------------8 C.Blast FurnacesSouth Chicago :General Turn Foreman----------------------------56.Stock House and High Line Fireman-------------- 56 A.Furnace Blower---------------------------------.56 B.IndianaHarbor:General Foreman--------------------------------9.Turn Foreman-----------------------------------9A.Blower- - ------- - ------------------------9 C.StockHouse andHighLine Fireman--------------9 D.Foreman(Sinter Plant) --------------------------9 B.TurnForeman(Sinter Plant) --------------------9E. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDBessemer DepartmentEmployer'sExhibitNo.TitlePosition DescriptionIndianaHarbor: TurnForeman------------------------ 43.Open Hearth DepartmentIndiana Harbor :General Pit Foreman----------------------------- 10 C.Turn Foreman -----------------------------------10 B.SeniorMelters ----------------------------------- 10.JuniorMelters----------------------------------- 10 A.RollingMill DepartmentIndianaHarbor:Heater Foreman_________________________________27.Turn Foreman___________________________________27 A.Roller (Billet & Bar) -----------------------------27 B.Turn Foreman(10" Skelp Mill)___________________27 D.Roller(10" Skelp Mill)__________________________27 E.Labor Foreman__________________________________27 F.Merchant Mill DepartmentIndianaHarbor :Tie PlateForeman_______________________________12 G.Tie PlateTurn Foreman__________________________12H.Billet Yard Foreman_____________________________12 A.Roller(10" Mill)________________________________12 C.Roller(14"-18" Mill) ____________________________12 B and12 F.Finishing End Foreman (General) ----------------12.Finishing End Foreman(Turn) ___________________12 D.Annealing Foreman______________________________12 E.Pipe MillDepartmentIndianaHarbor:Furnace Foreman(L.W.) ------------------------16.Floor Foreman(L.W.) ---------------------------16 A.Turn Foreman(B.W.) ---------------------------16 B.Floor Foreman(B.W-) --------------------------16 C.Foreman(Pick. & Galv.)-------------------------16 D.Turn Foreman(Cut Pipe) ------------------------16 E.Labor Foreman__________________________________16 F. YOUNGSTOWN SHEET AND TUBE COMPANY251Hot Strip DepartmentTitlePosition DescriptionIndiana Harbor :Employer's Exhibit No.Slab YardForeman------------------------------21 F.Turn Foreman-Rolling--------------------------21 D.Roller (Hot Strip)-------------------------------21 E.General Foreman-Finishing---------------------21.Asst. Gen. Foreman-Finishing-------------------21 A.Turn Foreman-Finishing------------------------21 B.Pickier Foreman---------------------------------21 C.Cold Strip DepartmentIndiana Harbor :Coil YardForeman------------------------------23 C.General Foreman (Pickler & Cleaner)-------------23.Turn Foreman (Pickling)________________________23 B.Turn Foreman (Cleaning)________________________23 A.Turn Foreman (48" Mill)------------------------23 H.Roller (48" Mill) --------------------------------23 I.Annealing Foreman------------------------------23 D.Turn Foreman (Annealing) ----------------------23 E.Shear Foreman----------------------------------23 F.Turn Foreman (Shearing)------------------------23 G.Tin Plate FinishingIndiana Harbor :General Foreman (Tin House) --------------------64.Asst. General Foreman (Tin House) ---------------64 A.Turn Foreman (Tin House) ----------------------64 B.Foreman (Electrolytic) --------------------------64 C.Foreman (Assorting & Finishing) -----------------66.Asst. Foreman (Assorting & Finishing) -----------66 A.Reckoning Foreman (Asstg. & Finishing) ----------66 C.Packaging Foreman (Asstg. & Fin.) ---------------66 D.Salvage Foreman--------------------------------68.Black Plate Foreman-----------------------------.68 A.Chipping DepartmentIndiana Harbor:General Foreman (Steel Slide) --------------------20 B.General Foreman (Tin Mills) ---------------------20.Turn Foreman (Hot Strip)----------20 A.Turn Foreman (Merchant Mills) ------------------20 C.Turn Foreman (Billet Dock) ----------------------20 D.Turn Foreman (Job Shop) -----------------------20 E. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDMechanical Maintenance DepartmentTitlePosition DescriptionSouth Chicago :Employer's Exhibit No.Chief Engineer (Blower & Boiler Hse.) --------------58.Boiler House Foreman-----------------------------58 A.Carpenter & Foundry Foreman---------------------58 F.Foundry Foreman---------------------------------58G.Shop Foreman (Mach. & Bik. Smith Shop) -----------58 B.Mechanical Foreman (General) ---------------------58 D.Foreman (Pipe Shop) -----------------------------58 E.General Labor Foreman----------------------------58 C.Indiana Harbor :Maintenance Foreman (Coke Plant) -----------------69.Maintenance Foreman (Blast Furnace) --------------69 A.Maintenance Foreman (Bess. & 0. H.) ---------------69 B.Maintenance Foreman (Rolling Mills) ---------------69 C.Maintenance Foreman (Merchant Mills) -------------69 D.Maintenance Foreman (Pipe Mills) -----------------69 E.Maintenance Foreman (Hot Strip) ------------------71.Maintenance Turn Foreman (Hot Strip) -------------71 A.MaintenanceForeman (Cold Strip) ------------ * ----- 7i B.Maintenance Turn Foreman (Cold Strip) ------------71 C.Maintenance Shop Foreman (Tin House) ------------71 D.Rigger Shop Foreman------------------------------69 F.Maintenance Foreman (General) -------------------69 G.Electrical Maintenance DepartmentSouth Chicago: Shop Foreman (Elect. Dept.) ------------ GO.Indiana Harbor :Test Engineer (Gen'l.) ----------------------------- 13 D.Crane Repair Foreman (Steel Plant) ---------------- 13 B.Crane Repair Turn Foreman (Steel Plant) ----------- 13 C.Turn Foreman (Steel & Coke) ------------------- 13 and 13 A.District Foreman (Coke & Blast Furnace) ----------- 13 E.District Foreman (0. H.-Blo. Bil & Bar) ---------- 13 F.District Foreman (Bess. & Mer. Mill) -------------- 13 G.District Foreman (Skelp & Tube) ------------------ 13 H.Power Foreman (Steel & Coke) ------------------- 13 I.Elect.Mtce. Foreman (Steel & Coke) -------------- 13 J.Telephone Engineer (General) -------------------- 13 K.Asst. Const. Foreman (General) ------------------- 13 N.Power Foreman (Tin Mills) ---------------------- 13 M.Power Turn Foreman (Tin Mills) ------------------ 13 P. YOUNGSTOWNSHEET AND TUBE COMPANY253TitlePosataon DescriptionIndiana Harbor-ContinuedEmployer's Exhibit No.Maintenance Foreman(Tin Mills) ------------------13 L.Mtce. Turn Foreman(Tin Mills) -------------------13 0.Foreman(Blacksmith Shop(General)) ------------51.Foreman(Blr. & Bdge. Shop General)-------------51 A.Foreman(Carp. &Pat. ShopGeneral)----51 B.Foreman (Pipe Shop General) ---------------------51 C.Foreman (Motive Power) -------------------------53 A.Foreman (Machine Shop General) -----------------51 D.Foreman (Nites) (Machine Shop) ----------------51 E.Foreman (Electric Shop) -------------------------53.Foreman (Machine Shop-Strip & Tin) -----------49.Foreman (Nites)(Machine Shop) -----------------49 A.Foreman(Pipe Shop-Strip &Tin) ---------------49 D.Foreman(Boiler & Bridge-Strip & Tin) ----------49 E.Foreman (Blacksmith Shop-Strip & Tin) --------49 B.Foreman (Carpenter Shop-Strip & Tin) ----------49 C.Roll DepartmentIndianaHarbor :Foreman (10" Mill) ------------------------------ 48 A.Foreman (14"-18"Mill & BarMill) ---------------- 48.Foreman (Hot StripMill) ------------------------- 48 B.Production and SchedulingIndiana Harbor :Asst. Shipper (Hot Strip) ------------------------ 18 A.Shipper (Tin Mills) ------------------------------19 C.Asst. Shipper (Tin Mills)------------19 D.Loading Foreman (Hot Strip) ---------------------18 B.Loading Foreman (Pipe Mills) --------------- 18 F and 18 G.Inspection DepartmentIndianaHarbor:Foreman (Rolling Mills) -------------------------- 26 A.Foreman (Merchant Mills) ------------------------ 26 B.Turn Foreman (Merchant Mills) ------------------- 26 F.Foreman (Pipe Mills)-------------_ 26.Turn Foreman (PipeMills) ----------------------- 26 E.Foreman (Hot Strip)----------------------------. 26 C.Turn Foreman (Hot Strip) ------------------------ 26 G.Foreman (Tin Plate Finishing) -------------------- 26 D.Asst. Foreman (Tin Plate Finishing) --------------.26H. 254DECISIONSOF NATIONAL LABOR RELATIONS BOARDMetallwrgical DepartmentTitlePosition DescriptionIndiana Harbor :Employer-'s Exhibit No.Metallurgist (Process Control) --------------------40.Laboratory Foreman (Steel)-----------__40 A.Metallurgist (Tin Plate) -------------------------,40 E.Laboratory Foreman (Tin Plate) ------------------40 G.Metallurgist (Hot & Cold Strip)------------------.40 B.Mill Metallurgist (Hot & Cold Strip) --------------40 C.Laboratory Foreman (Hot & Cold Strip) -----------40AMillMetallurgist (Tin) --------------------------40 F.Chemical Laboratory Department.SouthChicago :Plant Chemist-----------------------------------. 36.Asst. LaboratoryForeman------------------------ 37.Indiana Harbor :LaboratoryForeman------------------------------ 34 A.ChemistForeman(Coke Plant) --------------------34.Power DepartmentIndiana Harbor :Chief Engineer----------------------------------- 31 A.Asst. Chief Engineer-----------------------------31 B.General Foreman (Boiler House) ------------------31.Asst. Gen. Foreman (Boiler House) ----------------31 C.Turn Foreman (Boiler House) --------------------31 D.Labor DepartmentIndiana Harbor :General Foreman (Steel Plant) -------------------- 54.Track Foreman (Steel Plant) ---------------------54 A.Labor Foreman (Steel Plant) ---------------------54 B.Labor Foreman (Tin Mill) ------------------------54 C.Mason DepartmentIndiana Harbor: Labor Foreman (General) ------------ 24 A.Fuel Engineering DepartmentIndiana Harbor: Shop Foreman----------------------- 32. YOUNGSTOWN SHEET AND TUBE COMPANY255Fire Protection-Buildings ce CommissaryTitlePosition DescriptionIndiana Harbor :Employer'sExhibit No.Building Maintenance Foreman-------------------. 29 B.Steward----------------------------------------- 29 A.Asst. Fire Chief---------------------------------- 29.TransportationDepartmentIndiana Harbor : YardMaster(Steel Plant) ----------.38.APPENDIX GBy-Product Coke PlantTitlePosition DescriptionEmployer's Exhibit No.South Chicago:MillwrightForeman-------------------47.Bessemer Department ,Indiana Harbor : Bottom House Foreman--------------44.Open Hearth DepartmentIndiana Harbor :Labor Foreman---------------------------------11 B.Stock Yard Foreman----------------------------11.Scrap Breaker Foreman--------------------------11 A.RollingMill DepartmentIndiana Harbor : Skelp Yard Foreman---------------- 28 A.Pipe Hill DepartmentIndiana Harbor :Floor Foreman(B.W.-Night) -------------------17 A.TurnForeman(Pick. & Galv.) --------------------17.Hot Strip DepartmentIndiana Harbor Works : Labor Foreman--------------- 22.717734-47-vol. 711 S 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDTin Finishing DepartmentTitlePosition Descriptionliidiana Harbor :Employer's Exhibit No.Turn Foreman (Electrolytic) --------------------- 65 A.Asst. Foreman (Assorting)------ 66 B and67.Unit Foreman ----------------------------------- 65.Supply Foreman--------------------------------- 65 B.Shear Foreman---------------------------------- 67 A.Mechanical Maintenance DepartmentSouth Chicago:IronWorker Foreman--------------------------- 59 B.Mechanical Foreman (B. F.) ---------------------- 59 D.Track Foreman---------------------------------- 59 A.Labor Foreman__________________________________ 59.Indiana Harbor:Asst.'Maint. Foreman (Coke Plant) --------------- 70.Asst.Maint. Foreman (Bess. & 0. H.) ------------- 70 A.Asst.Maint. Foreman (Merchant Mills) ------------ - (0 C.Asst.Maint. Foreman (Pipe Mills) ---------------- 70 D.Assistant Foreman (Rigger Shop) ----------------- 70 E.Maint. Shop Foreman (Asst.) Tin House----------. 72.ElectricalMaintenance DepartmentSouth Chicago :Chief Motor Inspector---------------------------- 61.Shop Foreman (Junior) --------------------------- 61 A.Shops DepartmentIndiana Harbor :Iron Worker Foreman---------------------------- 52 B.Car Repair Foreman----------------------------- 52.Asst. Foreman Boiler & Bridge)------- 52 A.Asst. Foreman (Pattern) -------------------------- 52 D.Foreman (Coke Plant-Pipe) ----------------------- 52 E.Asst. Foreman (Pipe Shop) ----------------------- 52 D.Heat Treating Foreman--------------------------- 52 I.Asst. Foreman (Machine Shop) (Days) ------------ 52 F and52 G.Tool Room Foreman------------------------------ 52 H.Asst. Foreman (Tin Mill Mach. Shop) (Days) ------ 50 B.Asst. Foreman (Tin Mill Pipe Shop) --------------- 50.Asst. Foreman (Tin Mill Boiler & Bridge) ---------- 50 A.Engine Foreman--------------------------------- (None).Garage Leader----------------------------------- (None). YOUNGSTOWN SHEET AND TUBE COMPANY257Production and Scheduling DepartmentPosition DescriptionTitleEmployer'sExhibit No.South Chicago : Iron Yard Foreman___________________ 63.Chemical Laboratory DepartmentIndiana Harbor: Turn Foreman (Steel Plant)__________ 35.Mason DepartmentIndiana Harbor: Labor Foreman (Turn) --------------- 25.Transportation DepartmentIndiana Harbor: Yard Master (Tin Mill)______________ 39.